Fourth Court of Appeals
                                            San Antonio, Texas
                                                   February 26, 2015

                                               No. 04-15-00004-CV

                               IN THE INTEREST OF M.M., et al., Children,

                         From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014-PA-00255
                            Honorable Charles E. Montemayor, Judge Presiding

                                                      ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to March 5, 2015.

                                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Nicolas A. Lahood                                Mark Evan Braswell
                 District Attorney, Bexar County                  The Law Office Of Mark E. Braswell, P.C.
                 101 W. Nueva, Suite 370                          Colonies North Professional Building
                 San Antonio, TX 78205                            San Antonio, TX 78230-2233

                 James Brian Peplinski
                 15751 Knollbranch
                 San Antonio, TX 78247